IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

FREDERICK CHARLES                       NOT FINAL UNTIL TIME EXPIRES TO
DUTTON, JR.,                            FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D14-3099
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 6, 2014.

Petition for Writ of Mandamus -- Original Jurisdiction.

Frederick Charles Dutton, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Fla. Parole Comm’n,

807 So. 2d 733 (Fla. 1st DCA 2002).

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.